DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-19, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Crespo-Dubie (US 20170264731 A1, hereinow referred as Crespo) in view of Johnson (US 20110113360 A1).
Claim 1.    Crespo teaches a water management system comprising:
a first end point device in communication with a first fixture 
([0043] The gateway 138 is responsible for: 1) the hosting of application services, 2) communication with all nodes 144, 146 within the home 160, and 3) control of all in-home interactions with the system 100.),
 the first end point device including
a first end point electronic processor configured to receive data associated with the first fixture and a first fixture identifier 
([0104] These interactions are processed on the gateway 138 through the APF framework 308. The client is also responsible for interactions required with nodes 144, 146 in the home 160. These interactions will take place over the wireless 140 or powerline 142 communication channels.
[0295] The node governor 2612 comes into play in that there is a potential for a huge amount of traffic to be coming in and to be reported to the virtual node 2604 by the physical nodes 144, 146.3), and
a non-transitory computer-readable medium storing instructions executable by at least one electronic processor to perform a set of functions the set of functions comprising
receiving the data associated with the first fixture and the first fixture identifier, associating the first fixture identifier with a first location classification and a first type classification (([0248] This class is a container of the low and high threshold values that can be set and retrieved. Each instance is associated to a nodeId and a TemperatureMonitoring Service. [0289] FIG. 14 shows the manage locations tab 1304. When this tab is activated, the devices for each chosen location are shown. Therefore, the water shut-off valve 1406 can be moved to the basement location 148, and can be turned "on" in the state entry 1410.)),
and further discloses the process of setting and retrieiving an identifier and location of the fixtures ([0289])
but does not specifically disclose processing the data associated with the first fixture to organize the data based at least in part on the first location classification associated with the first fixture identifier or the first type classification associated with the first fixture identifier and transmitting the organized data of the first fixture to a user device for display.

However, Johnson teaches processing the data associated with the first fixture to organize the data based at least in part on the first location classification associated with the first fixture identifier or the first type classification associated with the first fixture identifier
([0106] As illustrated by block 1010, the control panel 300 then performs any data processing that it may do on certain data prior to communicating the data to the central monitoring and control system 900.), and
transmitting the organized data of the first fixture to a user device for display
([0107] As illustrated by block 1012, the control panel 300 sends the processed data to the central monitoring and control system 900 via, for example, the Internet or other WAN 2 
[0109] As represented by block 1020, in one embodiment of the invention, the central monitoring and control system (C.M.C.S.) 900 generates a graphical user interface that presents data about the remote facilities to IC3 operators 12
[0129] FIG. 14 illustrates a detailed view of an HVAC unit and the workings thereof which, in one embodiment, can be accessed by clicking on the HVAC systems link 1400 on the left side of the graphical user interface and then clicking on a link 1410 for a particular HVAC unit. The user may also be able to access this view by clicking on the identifier for the HVAC unit shown in any other view of the graphical user interface. As illustrated in FIG. 14, the HVAC unit view includes the name or other unit identifier 1420, the location of the unit 1422, the commanded mode 1424, whether the command has been satisfied by the unit 1425, and the current (e.g., in Amps) 1428 currently being measured by the whole unit current sensor for the HVAC unit. In one embodiment, the HVAC unit includes several alarm indicators 1430 that indicate (by, for example, changing from greed to red) when the unit is not cooling or heating sufficiently. For example, in one embodiment, progressively more serious alarms may be issued through the graphical user interface as the difference between a commanded temperature and the actual temperature at the thermostat passes certain predefined thresholds.).

Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use processing the data associated with the first fixture to organize the data based at least in part on the first location classification associated with the first fixture identifier or the first type classification associated with the first fixture identifier and transmitting the organized data of the first fixture to a user device for display as taught by Johnson within the system of Crespo for the purpose of enhancing the system to provide detailed information so that an operator easily identify a fixture during troubleshooting and analysis.

Claim 2.    Crespo and Johnson teach the water management system of claim 1, wherein the first fixture includes a faucet, a flush valve, a soap dispenser, a water service line monitor, a backflow preventer, a grease interceptor, a roof drain, a floor drain, an acid neutralization system, a fire distribution system, an irrigation system, a thermostatic mixing valve, a hand dryer, a pressure sensor, a flow sensor, a leak detector, an occupancy light sensor, an air quality sensor, a door latch, or a valve sensor (Crespo [0120] [0235] [0273] e.g. water sensor).

Claim 3.    Crespo and Johnson teach the water management system of claim 1, wherein associating the first fixture identifier with a first location classification includes associating the first fixture identifier with a building in which the first fixture is located, associating the first fixture identifier with a floor on which the first fixture is located, associating the first fixture identifier with a room in which the first fixture is located, and associating the first fixture identifier with a region in which the first fixture is located (Crespo [0274] such as a room, a floor or other part of a house. Johnson [0118]-[0122] building /area).

Claim 4.    Crespo and Johnson teach the water management system of claim 1, wherein associating the first fixture identifier with a first type classification includes identifying the first fixture identifier as one of a faucet, a flush valve, a soap dispenser, a water service line monitor, a backflow preventer, a grease interceptor, a roof drain, a floor drain, an acid neutralization system, a fire distribution system, an irrigation system, a thermostatic mixing valve, a hand dryer, a pressure sensor, a flow sensor, a leak detector, an occupancy light sensor, an air quality sensor, a door latch, or a valve sensor (Johnson Fig 15, 16 e.g. boilers, 3chillers and pumps).

Claim 5.    Crespo and Johnson teach the water management system of claim 1, wherein the first end point device includes memory accessible by the first end point electronic processor, the memory configured to store the first location classification associated with the first fixture identifier and the first type classification associated with the first fixture identifier
([0013] Embodiments of the present invention also provide an apparatus including a memory having data stored therein, the data gathered from a plurality of remote facilities and including real-time or substantially real-time information about the operation of the plurality of remote facilities.).

Claim 6.    Crespo and Johnson teach the water management system of claim 1, further comprising: displaying the organized data on the user device, wherein the displayed organized data is arranged based at least in part on the first location classification associated with the first fixture identifier
(Johnson [0119] On the left side of the graphical user interface, the name or code 1110 for the facility is shown followed by a drop-down list of links to information about the facility. These links include, but are not limited to, a "building" link 1120, a "floorplans" link 1130, a "HVAC systems" link 1140, an "electrical systems" link 1150, and a "data and alarms" link 1160. Clicking on each of these links will bring up other options and other graphical views showing different information about the facility.
[0120] For example, as illustrated in FIG. 11, clicking on the building link 1120 pulls up a building summary view 1160 that summarizes some important information about the facility. For example, in one embodiment, the building summary includes a power consumption summary 1161, a building health summary 1166, a lighting summary 1169, and an air handling units summary 1180.).

Claim 7.    Crespo and Johnson teach the water management system of claim 1, further comprising: displaying the organized data on the user device, wherein the displayed organized data is arranged based at least in part on the first type classification associated with the first fixture identifier
(Johnson [0119]-[0120]).

Claim 8.    Crespo and Johnson teach the water management system of claim 1, further comprising: a second end point device in communication with a second fixture, the second end point device including a second end point electronic processor configured to receive data associated with the second fixture and a second fixture identifier (Crespo [0073] e.g. gateways); and wherein the set of functions further comprise:
receiving the data associated with the second fixture and the second fixture identifier
(Crespo [0248] This class is a container of the low and high threshold values that can be set and retrieved. Each instance is associated to a nodeId and a TemperatureMonitoring Service. [0289] FIG. 14 shows the manage locations tab 1304. When this tab is activated, the devices for each chosen location are shown. Therefore, the water shut-off valve 1406 can be moved to the basement location 148, and can be turned "on" in the state entry 1410.),
associating the second fixture identifier with a second location classification or a second type classification (Crespo [0106] As illustrated by block 1010, the control panel 300 then performs any data processing that it may do on certain data prior to communicating the data to the central monitoring and control system 900.),
processing the data associated with the second fixture to organize the data based at least in part on the second location classification associated with the second fixture identifier or the second type classification associated with the second fixture identifier, and transmitting the organized data of the second fixture to a user device for display (Johnson [0107], [0109], [0129]).

Claim 9.    Crespo and Johnson teach the water management system of claim 8, wherein processing the data to organize the data includes processing the data from the first end point device and processing the data from the second end point device, and analyzing the data to generate metrics associated with both the first fixture and the second fixture (Crespo [0052] In-Home LAN Communication refers to the channels through which a gateway 138 communicates with nodes 144, 146 in the home 160. The nodes 144, 146 represent a myriad of physical devices (e.g., Appliances, Smoke Detectors, Motion Sensors, Thermostats, etc.)).

Claim 10.    Crespo and Johnson teach the water management system of claim 9, wherein the generated metrics are representative of the first location classification associated with the first fixture identifier or the second location classification associated with the second fixture identifier (Crespo [0174] FIG. 8 illustrates a further part of the data synchronization algorithm, whereby the data synchronization step is initiated at 810. The DSM client 136 then sends activities 812 listed under the client transactions to the merged activities list 816 located in the DSM server 122. The server activities 820 also are sent to the merged activities file 816 where they are merged together based upon a pre-determined activity order (e.g., numerical, alphabetical) Johnson [0121] a graph symbol 1165 is displayed next to a particular metric and can be clicked on to display a graph showing the history of values for the particular metric..).

Claim 11.    Crespo and Johnson teach the water management system of claim 9, wherein the generated metrics are representative of the first type classification associated with the first fixture identifier or the second type classification associated with the second fixture identifier (Johnson [0121] a graph symbol 1165 is displayed next to a particular metric and can be clicked on to display a graph showing the history of values for the particular metric. [0130] The HVAC unit view also includes an illustration 1440 of the particular HVAC unit showing various components thereof and various metric values sensed by the HVAC monitoring and control system 500.).

Claim 12.    Crespo teaches a water management system comprising:
an end point device in communication with a fixture in fluid communication with a water source and having a valve ([0289] water shutoff valve 1406), the end point device including an end point device electronic processor configured to receive data associated with the fixture and a fixture identifier
([0104] These interactions are processed on the gateway 138 through the APF framework 308. The client is also responsible for interactions required with nodes 144, 146 in the home 160. These interactions will take place over the wireless 140 or powerline 142 communication channels.
[0295] The node governor 2612 comes into play in that there is a potential for a huge amount of traffic to be coming in and to be reported to the virtual node 2604 by the physical nodes 144, 146.3), 
and
a non-transitory computer-readable medium storing instructions executable by at least one electronic processor to perform a set of functions, the set of functions comprising receiving the data associated with the fixture and the fixture identifier
(([0248] This class is a container of the low and high threshold values that can be set and retrieved. Each instance is associated to a nodeId and a TemperatureMonitoring Service. [0289] FIG. 14 shows the manage locations tab 1304. When this tab is activated, the devices for each chosen location are shown. Therefore, the water shut-off valve 1406 can be moved to the basement location 148, and can be turned "on" in the state entry 1410.)), and further discloses the process of setting and retrieiving an identifier and location of the fixtures ([0289])
but does not specifically disclose
processing the data associated with the fixture to organize the data, analyzing the processed data to generate instructions to open or close the valve
([0106] As illustrated by block 1010, the control panel 300 then performs any data processing that it may do on certain data prior to communicating the data to the central monitoring and control system 900.), and
transmitting the instructions to the end point device
([0046] he control panel 300 communicates data, commands, electrical signals, and/or the like with these monitoring and control systems via a network, such as a local area network (LAN) 250. [0107] As illustrated by block 1012, the control panel 300 sends the processed data to the central monitoring and control system 900 via, for example, the Internet or other WAN 2 
[0109] As represented by block 1020, in one embodiment of the invention, the central monitoring and control system (C.M.C.S.) 900 generates a graphical user interface that presents data about the remote facilities to IC3 operators 12), and
wherein the end point device communicates with the fixture to open or close the valve in accordance with the instructions, and wherein the fixture is configured to open or close the valve in accordance with the instructions
([0014] the processor is configured to use a graphical user interface to receive a user's command to alter the operation of the heating or cooling system, and the processor is configured to communicate the user's command to a remote control panel at the selected facility. In some embodiments of the apparatus, the processor is configured to display one or more alarms to the user when the information about the heating or cooling system at the selected facility satisfies one or more alarm conditions.
[0129] FIG. 14 illustrates a detailed view of an HVAC unit and the workings thereof which, in one embodiment, can be accessed by clicking on the HVAC systems link 1400 on the left side of the graphical user interface and then clicking on a link 1410 for a particular HVAC unit. The user may also be able to access this view by clicking on the identifier for the HVAC unit shown in any other view of the graphical user interface. As illustrated in FIG. 14, the HVAC unit view includes the name or other unit identifier 1420, the location of the unit 1422, the commanded mode 1424, whether the command has been satisfied by the unit 1425, and the current (e.g., in Amps) 1428 currently being measured by the whole unit current sensor for the HVAC unit.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use processing the data associated with the first fixture to organize the data based at least in part on the first location classification associated with the first fixture identifier or the first type classification associated with the first fixture identifier and transmitting the organized data of the first fixture to a user device for display and wherein the end point device communicates with the fixture to open or close the valve in accordance with the instructions, and wherein the fixture is configured to open or close the valve in accordance with the instructions as taught by Johnson within the system of Crespo for the purpose of enhancing the system to provide detailed information and give the ability to make on demand changes to the system.

Claim 13.    Crespo and Johnson teach the water management system of claim 12, wherein receiving the data associated with the fixture includes receiving data associated with a status of the valve, receiving data associated with a water pressure within the water source, or receiving data associated with a flow of water within the water source (Johnson Fig 15-17 )
.

Claim 14.    Crespo and Johnson teach the water management system of claim 12, wherein the set of functions further comprise: analyzing an input, from a user device, to generate instructions to open or close the valve (Johnson [0110] Based on these commands, the C.M.C.S. 900, at appropriate times, issues commands over the WAN 2 to the appropriate control panels 300 to instruct the control panel 300 to turn off/on or otherwise adjust the lighting, HVAC, or other system at the remote facility, as the case may be.).

Claim 15.    Crespo and Johnson teach the water management system of claim 14, wherein the set of functions further comprise: analyzing the organized data to determine if one or more predetermined operating conditions exist, and ignoring the input from the user device if one or more predetermined operating conditions exist
(Crespo [0187] Therefore, it will only listen for true motion events, ignore false motion events and use a timer that turns the device off by itself if no more events occur).

Claim 16.    Crespo and Johnson teach the water management system of claim 14, wherein the set of functions further comprise: analyzing the processed data to determine if a person is present in a room where the fixture is located, and ignoring the input from the user device if a person is present in the room where the fixture is located
(Johnson [0064] In some embodiments of the invention, the employees and/or other authorized personnel can activate the interior lights outside of the lighting schedule dictated by the central monitoring and control system 900. For example, in one embodiment of the invention, personnel can activate the lights by crossing one or more of the people counters 510, using an override feature on the space temperature sensor 540, using an override feature on the interior relay 425, or by calling the IC3 4.).
Claim 17.    Crespo and Johnson teach the water management system of claim 14, where the set of functions further comprise: analyzing the processed data to determine if the fixture is in use, and ignoring the input from the user device if the fixture is in use (Crespo [0187] Therefore, it will only listen for true motion events, ignore false motion events and use a timer that turns the device off by itself if no more events occur).

Claim 18.    Crespo and Johnson teach the water management system of claim 12, wherein the set of functions further comprise: storing in memory one or more instructions and associating each stored instruction with a time stamp, and transmitting the one or more stored instructions to the end point device at the time of the associated time stamp (Crespo [0235] The GUI allows the user to view the status of the flood detectors (alarming or not alarming), activate/deactivate them, obtain history of water alarms and set time to notify about repeating service alerts from the application service standpoint.).

Claim 19.    Crespo and Johnson teach the water management system of claim 12, wherein the fixture includes a faucet, and wherein analyzing the processed data to generate instructions to open or close the valve include instructing the fixture to open the valve for a pre-determined period of time ([0289] the water shut-off valve 1406).

Claim 26. Crespo teaches a water management system comprising:
an end point device in communication with a fixture having a valve configured to maintain a flow of water through the fixture at a target flow rate, the end point device including an end point device electronic processor configured to receive data associated with the fixture and a fixture identifier
([0104] These interactions are processed on the gateway 138 through the APF framework 308. The client is also responsible for interactions required with nodes 144, 146 in the home 160. These interactions will take place over the wireless 140 or powerline 142 communication channels. [0295] The node governor 2612 comes into play in that there is a potential for a huge amount of traffic to be coming in and to be reported to the virtual node 2604 by the physical nodes 144, 146.3 [0289] shut off valve);
a non-transitory computer-readable medium storing instructions executable by at least one electronic processor to perform a set of functions, the set of functions comprising receiving the data associated with the fixture and the fixture identifier(([0248] This class is a container of the low and high threshold values that can be set and retrieved. Each instance is associated to a nodeId and a TemperatureMonitoring Service. [0289] FIG. 14 shows the manage locations tab 1304. When this tab is activated, the devices for each chosen location are shown. Therefore, the water shut-off valve 1406 can be moved to the basement location 148, and can be turned "on" in the state entry 1410.)), and further discloses the process of setting and retrieiving an identifier and location of the fixtures ([0289])
but does not specifically disclose associating the fixture identifier with a location classification, a type classification, and a target flow rate to produce a fixture profile, and transmitting the fixture profile to a user device for display.
However, Johnson teaches processing the data associated with the first fixture to organize the data based at least in part on the first location classification associated with the first fixture identifier or the first type classification associated with the first fixture identifier
([0106] As illustrated by block 1010, the control panel 300 then performs any data processing that it may do on certain data prior to communicating the data to the central monitoring and control system 900.), and
transmitting the organized data of the first fixture to a user device for display
([0107] As illustrated by block 1012, the control panel 300 sends the processed data to the central monitoring and control system 900 via, for example, the Internet or other WAN 2 
[0109] As represented by block 1020, in one embodiment of the invention, the central monitoring and control system (C.M.C.S.) 900 generates a graphical user interface that presents data about the remote facilities to IC3 operators 12
[0129] FIG. 14 illustrates a detailed view of an HVAC unit and the workings thereof which, in one embodiment, can be accessed by clicking on the HVAC systems link 1400 on the left side of the graphical user interface and then clicking on a link 1410 for a particular HVAC unit. The user may also be able to access this view by clicking on the identifier for the HVAC unit shown in any other view of the graphical user interface. As illustrated in FIG. 14, the HVAC unit view includes the name or other unit identifier 1420, the location of the unit 1422, the commanded mode 1424, whether the command has been satisfied by the unit 1425, and the current (e.g., in Amps) 1428 currently being measured by the whole unit current sensor for the HVAC unit. In one embodiment, the HVAC unit includes several alarm indicators 1430 that indicate (by, for example, changing from greed to red) when the unit is not cooling or heating sufficiently. For example, in one embodiment, progressively more serious alarms may be issued through the graphical user interface as the difference between a commanded temperature and the actual temperature at the thermostat passes certain predefined thresholds.).

Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use processing the data associated with the first fixture to organize the data based at least in part on the first location classification associated with the first fixture identifier or the first type classification associated with the first fixture identifier and transmitting the organized data of the first fixture to a user device for display as taught by Johnson within the system of Crespo for the purpose of enhancing the system to provide detailed information so that an operator easily identify a fixture during troubleshooting and analysis.

Claim 27.    Crespo and Johnson teach the water management system of claim 26, wherein the fixture profile also includes associating a photograph of the fixture with the fixture profile (John Figs 14-16).

Claim 28.    Crespo and Johnson teach the water management system of claim 26, wherein the end point device includes memory, and wherein the memory is configured to store past maintenance events, wherein the set of functions comprises: processing the past maintenance events to produce a maintenance history, and associating the maintenance history with the fixture identifier to produce a fixture profile (Johnson [0009] maintenance issue [0005] [0121] history of values).

Claim 29. Crespo and Johnson teach the water management system of claim 26, wherein the end point device includes memory, and wherein the memory is configured to store past alert events, wherein the set of functions comprises: processing the past alert events to produce an alert history, and
associating the alert history with the fixture identifier to produce a fixture profile ([0119] and a "data and alarms" link 1160. Clicking on each of these links will bring up other options and other graphical views showing different information about the facility. [0129] progressively more serious alarms may be issued through the graphical user interface as the difference between a commanded temperature and the actual temperature at the thermostat passes certain predefined thresholds.).

Claim(s) 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Crespo-Dubie (US 20170264731 A1, hereinow referred as Crespo) in view of Crespo in view of Coulter (US 20110210077 A1).
Claim 20.   Crespo teaches a water management system comprising:
an end point device in communication with a first fixture having a first fixture identifier
([0104] These interactions are processed on the gateway 138 through the APF framework 308. The client is also responsible for interactions required with nodes 144, 146 in the home 160. These interactions will take place over the wireless 140 or powerline 142 communication channels.
[0295] The node governor 2612 comes into play in that there is a potential for a huge amount of traffic to be coming in and to be reported to the virtual node 2604 by the physical nodes 144, 146.3); 
a non-transitory computer-readable medium storing instructions executable by at least one electronic processor to perform a set of functions, the set of functions comprising receiving data from a user device
(([0248] This class is a container of the low and high threshold values that can be set and retrieved. Each instance is associated to a nodeId and a TemperatureMonitoring Service. [0289] FIG. 14 shows the manage locations tab 1304. When this tab is activated, the devices for each chosen location are shown. Therefore, the water shut-off valve 1406 can be moved to the basement location 148, and can be turned "on" in the state entry 1410.)), and further discloses the process of setting and retrieiving an identifier and location of the fixtures ([0289])
but does not specifically disclose
analyzing the data to generate a target flow rate and a fixture identifier, transmitting instructions to the end point device associated with the first fixture identifier, wherein the instructions include the target flow rate;
wherein the first fixture includes a valve configured to maintain a flow of water through the fixture at the target flow rate, the end point device including an end point device electronic processor configured to receive data associated with the first fixture, the first fixture identifier, and instructions from the non-transitory computer-readable medium, and
memory, accessible by the end point device electronic processor, the memory configured to store the first fixture identifier and the target flow rate,
wherein the end point electronic processor is configured to receive the instructions received from the non-transitory computer-readable medium and adjust the target flow rate stored in memory based on the received instructions
However, Coulter teaches the process of analyzing the data to generate a target flow rate and a fixture identifier, transmitting instructions to the end point device associated with the first fixture identifier, wherein the instructions include the target flow rate;
wherein the first fixture includes a valve configured to maintain a flow of water through the fixture at the target flow rate, the end point device including an end point device electronic processor configured to receive data associated with the first fixture, the first fixture identifier, and instructions from the non-transitory computer-readable medium, and
memory, accessible by the end point device electronic processor, the memory configured to store the first fixture identifier and the target flow rate,
wherein the end point electronic processor is configured to receive the instructions received from the non-transitory computer-readable medium and adjust the target flow rate stored in memory based on the received instructions
 ([0126] This configuration inventively avoids providing water having undesirable characteristics by proactively addressing removal of contaminants and also avoids compensating for the system's residence or lag response time, which can be a result of water flowing through the system and/or the time required for analysis.
[0132] Control system 105 may further generate and transmit a control signal that energizes pump 166 or adjust a flow rate of the at least partially treated water flowing therethrough. If the pump utilizes a variable frequency drive, the control signal can be generated to appropriately adjust the pump motor activity level to achieve a target flow rate value. Alternatively, an actuation signal may actuate a valve that regulates a rate of flow of the at least partially treated water from pump 166.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use process of analyzing the data to generate a target flow rate as taught by Coulter within the system of Crespo for the purpose of enhancing the system to make appropriate adjustments to water flow based on collected previous data.

Claim 21.    Crespo and Coulter teach the water management system of claim 20, wherein the first fixture includes a faucet, a flush valve, a water service line monitor, a backflow preventer, a fire distribution system, an irrigation system, a thermostatic mixing valve, a flow sensor, or a valve sensor (Crespo [0243]the water shut-off valve 1406).

Claim 22.    Crespo and Coulter teach the water management system of claim 20, further comprising additional end point devices, each end point device in communication with one or more additional fixtures having a unique fixture identifier, and
wherein each of the additional fixtures includes a valve configured to maintain the flow of water through the fixture at a corresponding target flow rate, and
wherein each of the additional end point devices includes an end point device electronic processor configured to receive data associated with one of the fixtures, the fixture identifier, and instructions from the non-transitory computer-readable medium, and memory, accessible by the end point device electronic processor, the memory configured to store the fixture identifier and the target flow rate, and
further wherein the end point device electronic processor is configured to receive the instructions received from the non-transitory computer-readable medium and adjust the target flow rate stored in memory based on the received instructions
(Coulter [0132][0137]).

Claim 23.    Crespo and Coulter teach the water management system of claim 20, further comprising additional end point devices, each end point device in communication with a fixture having a unique fixture identifier, and wherein each fixture includes a valve configured to maintain the flow of water through the fixture at a corresponding target flow rate; the set of functions further comprising:
analyzing the data from the user device to generate a sub-set of fixture identifiers and a target flow rate, and transmitting instructions to each of the end point devices associated with the sub-set of fixture identifiers, wherein the instructions include the target flow rate
(Coulter [0132][0137]).

Claim 24.    Crespo and Coulter teach the water management system of claim 23, wherein the set of functions further comprises: transmitting instructions to a user device to display a menu permitting a user to individually select each fixture identifier included in the sub-set of fixture identifiers; and transmitting data including the sub-set of fixture identifiers (Crespo [0289] A sizable number of devices 1404 are shown along with their current state. In the manage location, different sensors can be grouped to a chosen location. Therefore, the water shut-off valve 1406 can be moved to the basement location 148, and can be turned "on" in the state entry 1410.).

Claim 25.    Crespo and Coulter teach the water management system of claim 23, wherein the set of functions further comprises: transmitting instructions to a user device to display a menu permitting a user to select a sub-set of fixture identifiers based at least on a location classification or a type classification, and transmitting data including the sub-set of fixture identifiers(Crespo [0289] A sizable number of devices 1404 are shown along with their current state. In the manage location, different sensors can be grouped to a chosen location. Therefore, the water shut-off valve 1406 can be moved to the basement location 148, and can be turned "on" in the state entry 1410.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689